Case 18-51587       Doc 51-2     Filed 05/28/21        Entered 05/28/21 16:19:36       Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT

 In re:                                                Case No. 18-51587
                                                       Chapter 7
 ERICA L. GARBATINI,

                 Debtor,


    [PROPOSED] ORDER GRANTING LEAVE TO FILE A LATE PROOF OF CLAIM


          Movants, Alex Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health, LLC,

 and Prison Planet TV, LLC (collectively, the “Movants”), have filed an Amended Motion to File

 a Late Proof of Claim (the “Motion”, ECF No. 50).

          Debtor did not give notice to Movants of the filing of her Petition and no notice was given

 of the bar date to file a proof of claim. After notice and a hearing, the Court finds that due process

 requires that Movants be permitted to file a late claim; it is hereby

 ORDERED: The Motion is allowed. Movants shall have seven days from the date hereof to file

 a late claim.




 United States Bankruptcy Court

 District of Connecticut

 450 Main Street, 7th Floor

 Hartford, CT 06103




                                                   1
